[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Fleming v. Fox, Slip Opinion No. 2019-Ohio-3555.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-3555
                 THE STATE EX REL. FLEMING ET AL. v. FOX ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Fleming v. Fox, Slip Opinion No.
                                     2019-Ohio-3555.]
Elections—Mandamus—County-charter                 petition—Adequate         remedy      in   the
        ordinary course of the law—Writ denied.
  (No. 2019-1108—Submitted August 28, 2019—Decided September 3, 2019.)
                                       IN MANDAMUS.
                                   __________________
        Per Curiam.
        {¶ 1} In this expedited election case, relators, six Williams County electors,1
seek a writ of mandamus to compel respondents, the Williams County Board of
Elections and its members (collectively, “the board”),2 to place a petition for a
proposed county charter on the November 5, 2019 ballot. The board determined that


1. The relators are Sherry Lynn Fleming, Rosemary Hug, Albert Charles Kwader, Lyle Dean Brigle,
Lou A. Pendleton, and Kim E. Gearhart.
2. The board members are Mark E. Fox Sr., Scott Towers, Jeff Erb, and Paul Duggan.
                              SUPREME COURT OF OHIO




the proposal was invalid after finding that it did not comply with Article X, Section
3 of the Ohio Constitution, which governs county-charter proposals.
        {¶ 2} Relators’ main argument is that the board impermissibly examined the
substance of the proposed charter, when it should have determined only the
sufficiency and validity of the petition and signatures. But we do not reach that issue.
We deny the writ because relators had an adequate remedy at law.
                                     Background
        {¶ 3} On June 26, 2019, relators filed a petition with the board proposing the
adoption of a county charter. There is no dispute that the petition contained a
sufficient number of valid signatures for placement on the ballot. But on July 8, the
board determined that the petition was invalid because it did not comply with Article
X, Section 3. That same day, relators challenged the board’s decision by requesting
that the board bring an action in the Williams County Court of Common Pleas under
R.C. 307.94. The board commenced the action, and the court of common pleas
affirmed the board’s decision on July 17.
        {¶ 4} On July 29, relators attempted to protest the board’s decision to the
secretary of state under R.C. 307.95(B). But on July 30, the board notified relators
that it would not accept the protest or forward it to the secretary of state because
relators already had elected to pursue an action in the common pleas court. On
August 2, relators asked the board to reconsider its refusal to accept the protest. But
on August 5, the board again refused to accept the protest.
        {¶ 5} On August 9, relators filed this original action seeking a writ of
mandamus to compel the board to certify the petition to the November ballot.
                                       Analysis
        {¶ 6} To be entitled to a writ of mandamus, relators must prove, by clear and
convincing evidence, (1) a clear legal right to the requested relief, (2) a clear legal
duty on the part of the board to provide it, and (3) the lack of an adequate remedy in
the ordinary course of law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-



                                            2
                                    January Term, 2019




Ohio-69, 960 N.E.2d 452, ¶ 6, 13. Because it is dispositive, we address the adequate-
remedy prong first.
        {¶ 7} Article X, Section 3 authorizes the people of a county to propose the
adoption of a county charter. R.C. 307.94, in turn, establishes the procedure for
placing a proposed county charter on a ballot. Under R.C. 307.94, if a board of
elections finds that a county-charter petition is invalid, “the petitioners’ committee
may protest such findings * * * as provided in section 307.95 of the Revised Code
* * *, or request that the board of elections proceed to establish the validity or
invalidity of the petition * * * in an action before the court of common pleas in the
county.” R.C. 307.94, paragraph two. The statute plainly offers two ways to
challenge an elections-board decision: either file a protest to be heard by the secretary
of state under R.C. 307.95 or demand an action in the common pleas court. State ex
rel. Jones v. Husted, 147 Ohio St.3d 341, 2016-Ohio-5681, 65 N.E.3d 733, ¶ 11.
Relators chose the latter option.
        {¶ 8} We held in Jones that judicial review under R.C. 307.94 is an adequate
remedy at law. Id. at ¶ 13-14. See also State ex rel. McGinn v. Walker, 151 Ohio
St.3d 199, 2017-Ohio-7714, 87 N.E.3d 204, ¶ 31 (DeWine, J., concurring in
judgment only) (concluding that the relators had an adequate remedy because they
had “already obtained legal review of the decisions of the boards of elections in
common pleas court”). We follow that holding today: Relators obtained judicial
review and could have appealed the common pleas court’s judgment in the ordinary
course of law. See Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2505.02.
        {¶ 9} Relators nevertheless argue that the common-pleas action was not
adequate because the normal appellate process would not be completed in time for
the election. They contend that “Ohio’s courts of appeal have no obligation to
accelerate consideration of ballot issue appeals.” But even if we were to assume that
a remedy at law is adequate in an elections case only if expeditious appellate review




                                            3
                               SUPREME COURT OF OHIO




is available, relators have not shown that timely appellate review was not available
to them.
        {¶ 10} The Rules of Appellate Procedure, to be sure, do not provide for the
expedited review of election matters. But relators still could have asked the court of
appeals to review the matter expeditiously, just as litigants often ask this court to
expedite review when filing election matters outside the 90-day window for
automatically expediting cases. See S.Ct.Prac.R. 12.08(A)(1). See also McGinn at
¶ 31 (DeWine, J., concurring in judgment only) (“There is no reason to think that
* * * courts of appeals are not as equipped as this court to decide these matters in an
expeditious fashion”). Relators cite cases in which we have suggested that the timing
of normal appellate review generally is inadequate in an election matter. See, e.g.,
State ex rel. Thurn v. Cuyahoga Cty. Bd. of Elections, 72 Ohio St.3d 289, 649 N.E.2d
1205 (1995). But those cases did not involve a special judicial proceeding under R.C.
307.94—a remedy relators chose to pursue.
        {¶ 11} Although appellate review may not provide an adequate remedy in
some election cases, the record here shows that there was ample time for relators to
appeal: If relators had appealed on July 18 (the day after the common pleas court
decision), the court of appeals would have had 64 days to decide the appeal before this
year’s September 20 deadline for distributing absentee ballots under the Uniformed
and Overseas Citizens Absentee Voting Act, 52 U.S.C. 20302 (“UOCAVA”). See
R.C. 3511.04 (requiring distribution 46 days before the election). Relators instead filed
this action 23 days after the court decision, leaving only 42 days for the parties to brief
and us to decide this case by the UOCAVA deadline. Having wasted more than one-
third of the time available, relators’ claim that this action was their only option for
timely judicial review rings hollow.
        {¶ 12} Relators argue that they should not be accountable for the 23-day
delay because they spent part of that time attempting to protest the board’s decision
to the secretary of state. But having chosen to have the common pleas court review



                                            4
                                   January Term, 2019




the board’s decision, relators had no right to file a protest. Their argument to the
contrary—i.e., that they had to exhaust both possible remedies—results from a
misreading of Jones.
          {¶ 13} The petitioners in Jones neither filed a protest nor requested an action
in the common pleas court. 147 Ohio St.3d 341, 2016-Ohio-5681, 65 N.E.3d 733, at
¶ 11-14. While the Jones petitioners understandably declined to file a protest because
the secretary had participated in the invalidation of their petition by providing the
tiebreaking vote, we held that they still had to pursue the other available statutory
remedy. Id. at ¶ 13. Contrary to relators’ argument, Jones did not hold that a petition
committee must (or could) pursue both a court action and a protest. Indeed, not only
is such a holding untenable under the plain language of R.C. 307.94, it also would
create a clear separation-of-powers problem by effectively allowing an appeal of the
common pleas court’s decision to the secretary of state. See S. Euclid v. Jemison,
28 Ohio St.3d 157, 503 N.E.2d 136 (1986), syllabus (holding that the separation of
powers prohibits the appeal of a court decision to an executive-branch officer).
          {¶ 14} As a final matter, relators suggest that appellate review is adequate only
if there is time for review by both the court of appeals and this court. But relators have
not shown that parties in an election dispute have an absolute right to an adjudication
by this court before the election. In short, relators fail to support their claim that initial
review by a court of common pleas, followed by an appeal of right to a court of appeals,
affords them an inadequate remedy at law.
          {¶ 15} Because relators had an adequate remedy at law, we deny the writ.
                                                                               Writ denied.
          O’CONNOR, C.J., and FRENCH, DEWINE, DONNELLY, and STEWART, JJ.,
concur.
          KENNEDY, J., concurs in judgment only.
          FISCHER, J., concurs in judgment only, with an opinion.
                                  _________________




                                              5
                               SUPREME COURT OF OHIO




          FISCHER, J., concurring in judgment only.
          {¶ 16} I concur in the majority’s judgment denying the writ of mandamus
but would deny the writ for a different reason: the relators’ claim is barred by
laches.
          {¶ 17} In an election case, extreme diligence and promptness are required.
State ex rel. Ryant Commt. v. Lorain Cty. Bd. of Elections, 86 Ohio St.3d 107, 113,
712 N.E.2d 696 (1999). Respondents, the Williams County Board of Elections and
its members (collectively, “the board”), argue that the relators, six Williams County
electors, failed to act with the sense of urgency expected here and that the doctrine
of laches should therefore apply to bar their claim. I agree.
          {¶ 18} The elements of laches are “(1) unreasonable delay or lapse of time
in asserting a right, (2) absence of an excuse for the delay, (3) knowledge, actual or
constructive, of the injury or wrong, and (4) prejudice to the other party.” State ex
rel. Polo v. Cuyahoga Cty. Bd. of Elections, 74 Ohio St.3d 143, 145, 656 N.E.2d
1277 (1995).
          {¶ 19} The relators waited 23 days from the date of the common pleas
court’s decision before filing this action. In prior election cases, we have held that
shorter periods of time than this amount to an unreasonable delay. See, e.g., Paschal
v. Cuyahoga Cty. Bd. of Elections, 74 Ohio St.3d 141, 142, 656 N.E.2d 1276 (1995)
(finding that a 9-day delay did not satisfy the requisite diligence and prompt action
required in election cases).
          {¶ 20} Nothing in the record—apart from the relators’ misreading of this
court’s decision in State ex rel. Jones v. Husted, 147 Ohio St.3d 341, 2016-Ohio-
5681, 65 N.E.3d 733—explains, let alone excuses, this delay.
          {¶ 21} And, in this case, the relators had at least constructive knowledge
that this 23-day delay would harm the board by reducing the time it had to finalize
the ballot for the November election ahead of the statutorily imposed deadline for
printing and distributing absentee ballots to members of the military and folks



                                          6
                               January Term, 2019




overseas. See R.C. 3511.04 (requiring distribution of military and overseas absentee
ballots by 46 days before the election (September 20, 2019)).
       {¶ 22} Finally, while this delay undisputedly harmed the board by
compressing the ballot-printing process, we may go ahead and presume actual
prejudice because the relators waited until 88 days before the November election
to file their complaint.   This delay automatically expedited the matter under
S.Ct.Prac.R. 12.08(A)(1). When the relators’ delay causes the matter to become an
expedited election case, prejudice is presumed. State ex rel. Duclos v. Hamilton
Cty. Bd. of Elections, 145 Ohio St.3d 254, 2016-Ohio-367, 48 N.E.3d 543, ¶ 11.
       {¶ 23} Because all of the elements of laches are present, I would deny the
writ on these grounds.
                               _________________
       Terry J. Lodge, for relators.
       Katherine J. Zartman, Williams County Prosecuting Attorney; McTigue &
Colombo, L.L.C., Donald J. McTigue, J. Corey Colombo, Derek S. Clinger, and
Ben F.C. Wallace, for respondents.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Michael J. Hendershot, Chief Deputy Solicitor General, and Jason D. Manion,
Deputy Solicitor General, urging denial of the writ for amicus curiae Ohio Attorney
General.
       Chad A. Endsley, Leah F. Curtis, and Amy M. Milam, urging denial of the
writ for amici curiae Ohio Farm Bureau Federation and Williams County Farm
Bureau.
                               _________________




                                         7